Name: Regulation (EC) NoÃ 184/2005 of the European Parliament and of the Council of 12Ã January 2005 on Community statistics concerning balance of payments, international trade in services and foreign direct investment
 Type: Regulation
 Subject Matter: international trade;  monetary relations;  economic analysis;  communications;  information technology and data processing;  financing and investment;  technology and technical regulations;  miscellaneous industries;  EU institutions and European civil service
 Date Published: nan

 8.2.2005 EN Official Journal of the European Union L 35/23 REGULATION (EC) No 184/2005 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 12 January 2005 on Community statistics concerning balance of payments, international trade in services and foreign direct investment THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 285(1) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Central Bank, delivered in accordance with Article 105(4) of the Treaty (1), Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) The Treaty requires the Commission to submit reports to the Council in order to enable the Council to monitor economic developments in each of the Member States and in the Community as well as the consistency of economic policies with certain broad guidelines. (2) According to the Treaty, the Commission must submit proposals to the Council for implementing the common commercial policy and the Council must authorise the Commission to open the necessary negotiations. (3) The implementation and the review of trade agreements, including the General Agreement on Trade in Services (GATS) (3) and the Agreement on Trade-Related aspects of Intellectual Property Rights (TRIPs) (4), as well as the current and future negotiations on further agreements, call for the relevant statistical information to be made available. (4) Council Regulation (EC) No 2223/96 of 25 June 1996 on the European System of national and regional accounts in the Community (5) (ESA 95) contains the reference framework of common standards, definitions, classifications, and accounting rules for drawing up the accounts of the Member States for the statistical requirements of the Community, in order to obtain comparable results between Member States. (5) The Action Plan on EMU Statistical Requirements presented to the Council in September 2000 and the 3rd, 4th and 5th Progress Reports, also supported by the Council, provide for quarterly European accounts by the institutional sector within 90 days. The timely provision of quarterly balance-of-payments figures is a prerequisite for the compilation of these quarterly European accounts. (6) Council Regulation (EC, Euratom) No 58/97 of 20 December 1996 on Structural Business Statistics (6), established a common framework for the collection, compilation, transmission and evaluation of Community statistics on the structure, activity, competitiveness and performance of businesses in the Community and sets out the characteristics which should be collected in this area. (7) Regulation (EC) No 2560/2001 of the European Parliament and of the Council of 19 December 2001 on cross-border payments in euro (7), had a direct impact on the collection of statistics; an increase in the threshold provided for in that Regulation would have a significant impact on the reporting burden of undertakings and on the quality of balance of payments statistics of Member States, especially in the Member States that have collection systems based on settlements. (8) Collectively, the Balance of Payments Manual of the International Monetary Fund, the Guideline of the European Central Bank (ECB) of 2 May 2003 on the statistical reporting requirements of the European Central Bank in the field of balance of payments and international investment position statistics, and the international reserves template (8), the Manual on statistics of international trade in services of the United Nations, and the OECD Benchmark Definition of Foreign Direct Investment, define the general rules for compiling statistics on balance of payments, international trade in services, and foreign direct investment. (9) In the field of balance of payments statistics, the ECB and the Commission coordinate work on compilation issues as appropriate. This Regulation defines in particular the statistical information that the Commission needs from the Member States in order to produce Community statistics on balance of payments, international trade in services and foreign direct investment. For the purposes of producing and disseminating those Community statistics, the Commission and the Member States consult with each other on matters concerning the quality of the data supplied and its dissemination. (10) Council Regulation (Euratom, EEC) No 1588/90 of 11 June 1990 on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities (9), provides that national rules on statistical confidentiality may not be invoked to prevent the transmission of confidential statistical data to the Community authority (Eurostat) where an act of Community law governing a Community statistic provides for the transmission of such data. (11) Council Regulation (EC) No 2533/98 of 23 November 1998 concerning the collection of statistical information by the European Central Bank (10), lays down a confidentiality regime that applies to confidential statistical information transmitted to the ECB. (12) The production of specific Community statistics is governed by the rules set out in Council Regulation (EC) No 322/97 of 17 February 1997 on Community statistics (11). (13) There is a clear need to produce Community statistics on balance of payments, international trade in services and foreign direct investment which follow common statistical quality standards. (14) Since the objective of this Regulation, namely the creation of common statistical quality standards for the production of comparable statistics on balance of payments, international trade in services and foreign direct investment, cannot be sufficiently achieved by the Member States and can therefore be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve that objective. (15) In order to guarantee the fulfilment of the obligations laid down in this Regulation, the national institutions responsible for the collection of data within the Member States may need to gain access to administrative data sources such as business registers held by other public institutions and to other databases containing information on cross-border transactions and positions, wherever such data are necessary for the production of Community statistics. (16) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (12), HAVE ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation establishes a common framework for the systematic production of Community statistics on balance of payments, international trade in services and foreign direct investment. Article 2 Submission of data 1. Member States shall submit to the Commission (Eurostat) data on balance of payments, international trade in services and foreign direct investment as referred to in Annex I. The data shall be as defined in Annex II. 2. Member States shall submit the data to the Commission (Eurostat) in accordance with the deadlines shown in Annex I. Article 3 Data sources 1. Member States shall collect the information required pursuant to this Regulation using all the sources they consider relevant and appropriate. These may include administrative data sources such as business registers. 2. Natural and legal persons required to supply information shall, when responding, comply with the time limits and definitions set by the national institutions responsible for the collection of data within the Member States in accordance with this Regulation. 3. Where the required data cannot be collected at a reasonable cost, best estimates may be transmitted (zero values included). Article 4 Quality criteria and reports 1. Member States shall take all reasonable measures they consider necessary to ensure the quality of the data transmitted according to common quality standards. 2. Member States shall supply the Commission with a report on the quality of the data transmitted (hereinafter referred to as quality report). 3. The common quality standards, as well as the content and periodicity of the quality reports, shall be specified in accordance with the procedure referred to in Article 11(2), taking into account the implications as regards the cost of collecting and compiling the data as well as important changes concerning data collection. The quality of the data transmitted shall be assessed, on the basis of the quality reports, by the Commission with the assistance of the Balance of Payments Committee referred to in Article 11. This assessment by the Commission shall be sent to the European Parliament for information. 4. Member States shall communicate to the Commission major methodological or other changes that would influence the data transmitted, not later than three months after any such change becomes applicable. The Commission shall notify the European Parliament and the other Member States of any such communication. Article 5 Data flows The statistics to be produced shall be grouped for transmission to the Commission (Eurostat) according to the following data flows: (a) balance of payments euro indicators; (b) balance of payments quarterly statistics; (c) international trade in services; (d) foreign direct investment (FDI) flows; (e) FDI positions. The data flows shall be as further specified in Annex I. Article 6 Reference period and periodicity Member States shall compile the data flows according to the relevant first reference period and the periodicity as specified in Annex I. Article 7 Transmission of data Member States shall transmit to the Commission (Eurostat) the data required by this Regulation following a format and a procedure defined by the Commission, in accordance with the procedure referred to in Article 11(2). Article 8 Transmission and exchange of confidential data 1. Notwithstanding the rules laid down in Article 5(4) of Regulation (Euratom, EEC) No 1588/90, the transmission of confidential data between Eurostat and the ECB may take place to the extent this transmission is necessary to ensure coherence between the balance of payments figures of the European Union and those of the economic territory of the Member States which have adopted the single currency. 2. Paragraph 1 shall apply on condition that the ECB takes due account of the principles defined in Article 10 of Regulation (EC) No 322/97 and complies with the conditions laid down in Article 14 of the same Regulation. 3. The exchange of confidential data, as defined by Article 13 of Regulation (EC) No 322/97, shall be allowed between Member States where the exchange is necessary to safeguard the quality of the balance of payment figures of the European Union. Member States receiving confidential data from other Member States shall treat that information confidentially. Article 9 Dissemination The Commission (Eurostat) shall disseminate the Community statistics produced pursuant to this Regulation, with a periodicity similar to that specified in Annex I. Article 10 Adaptation to economic and technical changes The measures necessary to take account of economic and technical changes shall be laid down in accordance with the procedure referred to in Article 11(2). Such measures shall concern: (a) the updating of the definitions (Annex II); (b) the updating of data requirements, including submission deadlines as well as revisions, extensions and eliminations of data flows (Annex I). Article 11 Committee procedure 1. The Commission shall be assisted by a Balance of Payments Committee, hereinafter the Committee. 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months. 3. The Committee shall adopt its Rules of Procedure. 4. The ECB may attend the meetings of the Committee as an observer. Article 12 Report on implementation By 28 February 2010, the Commission shall submit a report to the European Parliament and the Council on the implementation of this Regulation. In particular, the report shall: (a) record the quality of the statistics produced; (b) assess the benefits accruing to the Community, the Member States and the providers and users of statistical information of the statistics produced in relation to the costs; (c) identify areas for potential improvement and amendments considered necessary in the light of the results obtained; (d) review the operation of the Committee and recommend whether the scope of implementing measures should be redefined. Article 13 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 12 January 2005. For the European Parliament The President J. P. BORRELL FONTELLES For the Council The President N. SCHMIT (1) OJ C 296, 6.12.2003, p. 5. (2) Opinion of the European Parliament of 30 March 2004 (not yet published in the Official Journal) and Council Decision of 13 December 2004. (3) OJ L 336, 23.12.1994, p. 191. (4) OJ L 336, 23.12.1994, p. 214. (5) OJ L 310, 30.11.1996, p. 1. Regulation as last amended by Regulation (EC) No 1267/2003 of the European Parliament and of the Council (OJ L 180, 18.7.2003, p. 1). (6) OJ L 14, 17.1.1997, p. 1. Regulation as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (7) OJ L 344, 28.12.2001, p. 13. (8) OJ L 131, 28.5.2003, p. 20. (9) OJ L 151, 15.6.1990, p. 1. Regulation as last amended by Regulation (EC) No 1882/2003. (10) OJ L 318, 27.11.1998, p. 8. (11) OJ L 52, 22.2.1997, p. 1. Regulation as amended by Regulation (EC) No 1882/2003. (12) OJ L 184, 17.7.1999, p. 23. ANNEX I DATA FLOWS referred to in Article 5 1. Balance of payments euro indicators BOP EUR Euro Indicators Deadline: t (1) + 2 months Periodicity: Quarter First reference period: First quarter of 2006 Credit Debit Net Current Account Extra-EU Extra-EU Extra-EU Services Extra-EU Extra-EU Extra-EU 2. Balance of payments quarterly statistics BOP Q Quarterly Data Deadline: t + 3 months Periodicity: Quarter First reference period: First quarter of 2006 Credit Debit Net I. Current Account Level 1 Level 1 Level 1 Goods Level 1 Level 1 Level 1 Services Level 1 Level 1 Level 1 Transportation Level 1 Level 1 Level 1 Travel Level 1 Level 1 Level 1 Communications services Level 1 Level 1 Level 1 Construction services Level 1 Level 1 Level 1 Insurance services Level 1 Level 1 Level 1 Financial services Level 1 Level 1 Level 1 Computer and information services Level 1 Level 1 Level 1 Royalties and licence fees Level 1 Level 1 Level 1 Other business services Level 1 Level 1 Level 1 Personal, cultural and recreational services Level 1 Level 1 Level 1 Government services, not included elsewhere. Level 1 Level 1 Level 1 Income Level 1 Level 1 Level 1 Compensation of employees Level 1 Level 1 Level 1 Investment Income  Direct Investment Level 1 Level 1 Level 1  Portfolio Investment Extra-EU World  Other Investment Extra-EU Extra-EU Extra-EU Current transfers Level 1 Level 1 Level 1 General Government Extra-EU Extra-EU Extra-EU Other sectors Extra-EU Extra-EU Extra-EU II. Capital Account Extra-EU Extra-EU Extra-EU Net assets Net liabilities Net III. Financial Account Direct Investment Level 1 Abroad Level 1  Equity capital Level 1  Reinvested earnings Level 1  Other capital Level 1 In the reporting economy Level 1  Equity capital Level 1  Reinvested earnings Level 1  Other capital Level 1 Portfolio Investment Extra-EU World Financial derivatives World Other Investment Extra-EU Extra-EU Extra-EU 3. International trade in services BOP ITS International Trade in Services Deadline: t + 9 months Periodicity: Year First reference period: 2006 Credit Debit Net Total Services Level 3 Level 3 Level 3 Transportation Level 2 Level 2 Level 2 Sea transport Level 2 Level 2 Level 2  Passenger Level 2 Level 2 Level 2  Freight Level 2 Level 2 Level 2  Other Level 2 Level 2 Level 2 Air transport Level 2 Level 2 Level 2  Passenger Level 2 Level 2 Level 2  Freight Level 2 Level 2 Level 2  Other Level 2 Level 2 Level 2 Other transport Level 2 Level 2 Level 2  Passenger Level 2 Level 2 Level 2  Freight Level 2 Level 2 Level 2  Other Level 2 Level 2 Level 2 Extended classification of other transport Space transport Level 2 Level 2 Level 2 Rail transport Level 2 Level 2 Level 2  Passenger Level 2 Level 2 Level 2  Freight Level 2 Level 2 Level 2  Other Level 2 Level 2 Level 2 Road transport Level 2 Level 2 Level 2  Passenger Level 2 Level 2 Level 2  Freight Level 2 Level 2 Level 2  Other Level 2 Level 2 Level 2 Inland waterway transport Level 2 Level 2 Level 2  Passenger Level 2 Level 2 Level 2  Freight Level 2 Level 2 Level 2  Other Level 2 Level 2 Level 2 Pipeline transport and electricity transmission Level 2 Level 2 Level 2 Other supporting and auxiliary transport services Level 2 Level 2 Level 2 Travel Level 2 Level 2 Level 2 Business travel Level 2 Level 2 Level 2  Expenditure by seasonal and border workers Level 2 Level 2 Level 2  Other Level 2 Level 2 Level 2 Personal travel Level 2 Level 2 Level 2  Health-related expenditure Level 2 Level 2 Level 2  Education-related expenditure Level 2 Level 2 Level 2  Other Level 2 Level 2 Level 2 Communications services Level 2 Level 2 Level 2 Postal and courier services Level 2 Level 2 Level 2 Telecommunications services Level 2 Level 2 Level 2 Construction services Level 2 Level 2 Level 2 Construction abroad Level 2 Level 2 Level 2 Construction in the compiling economy Level 2 Level 2 Level 2 Insurance services Level 2 Level 2 Level 2 Life insurance and pension funding Level 2 Level 2 Level 2 Freight insurance Level 2 Level 2 Level 2 Other direct insurance Level 2 Level 2 Level 2 Reinsurance Level 2 Level 2 Level 2 Auxiliary services Level 2 Level 2 Level 2 Financial services Level 2 Level 2 Level 2 Computer and information services Level 2 Level 2 Level 2 Computer services Level 2 Level 2 Level 2 Information services Level 2 Level 2 Level 2  News agency services Level 2 Level 2 Level 2  Other information provision services Level 2 Level 2 Level 2 Royalties and licence fees Level 2 Level 2 Level 2 Franchises and similar rights Level 2 Level 2 Level 2 Other royalties and license fees Level 2 Level 2 Level 2 Other business services Level 2 Level 2 Level 2 Merchanting and other trade-related services Level 2 Level 2 Level 2  Merchanting Level 2 Level 2 Level 2  Other trade-related services Level 2 Level 2 Level 2 Operational leasing services Level 2 Level 2 Level 2 Miscellaneous business, professional and technical services Level 2 Level 2 Level 2  Legal, accounting, management consulting and public relations Level 2 Level 2 Level 2  Legal services Level 2 Level 2 Level 2  Accounting, auditing, bookkeeping and tax consulting services Level 2 Level 2 Level 2  Business and management consulting and public relations services Level 2 Level 2 Level 2  Advertising, market research, and public opinion polling Level 2 Level 2 Level 2  Research and development Level 2 Level 2 Level 2  Architectural, engineering and other technical services Level 2 Level 2 Level 2  Agricultural, mining and on-site processing services Level 2 Level 2 Level 2  Waste treatment and depollution Level 2 Level 2 Level 2  Agricultural, mining and other on-site processing services Level 2 Level 2 Level 2  Other business services Level 2 Level 2 Level 2  Services between related enterprises, not included elsewhere. Level 2 Level 2 Level 2 Personal, cultural and recreational services Level 2 Level 2 Level 2 Audiovisual and related services Level 2 Level 2 Level 2 Other personal, cultural and recreational services Level 2 Level 2 Level 2  Education services Level 2 Level 2 Level 2  Health services Level 2 Level 2 Level 2  Other Level 2 Level 2 Level 2 Government services (not included elsewhere) Level 2 Level 2 Level 2 Embassies and consulates Level 2 Level 2 Level 2 Military units and agencies Level 2 Level 2 Level 2 Other government services Level 2 Level 2 Level 2 Memorandum items Audiovisual transactions Level 1 Level 1 Level 1 Postal services Level 1 Level 1 Level 1 Courier services Level 1 Level 1 Level 1 4. Foreign Direct Investment (FDI) flows BOP FDI Direct Investment Flows (2) Deadline: t + 9 months Periodicity: Year First reference period: 2006 A Geographical breakdown Item Data type Geographical breakdown Activity breakdown Direct investment abroad 510 Equity capital Net Level 2 Not required 525 Reinvested earnings Net Level 2 Not required 530 Other capital Net Level 2 Not required 505 Direct investment abroad: Total Net Level 3 Not required Direct investment in the reporting economy 560 Equity capital Net Level 2 Not required 575 Reinvested earnings Net Level 2 Not required 580 Other capital Net Level 2 Not required 555 Direct investment in the reporting economy: Total Net Level 3 Not required Direct investment income 332 Dividends Credit, debit, net Level 2 Not required 333 Reinvested earning and undistributed branch profits Credit, debit, net Level 2 Not required 334 Income on debt Credit, debit, net Level 2 Not required 330 Direct investment income: Total Credit, debit, net Level 3 Not required BOP FDI Direct Investment Flows Deadline: t + 21 months Periodicity: Year First reference period: 2006 A Geographical breakdown Item Data type Geographical breakdown Activity breakdown Direct investment abroad 510 Equity capital Net Level 2 Not required 525 Reinvested earnings Net Level 2 Not required 530 Other capital Net Level 2 Not required 505 Direct investment abroad: Total Net Level 3 Not required Direct investment in the reporting economy 560 Equity capital Net Level 2 Not required 575 Reinvested earnings Net Level 2 Not required 580 Other capital Net Level 2 Not required 555 Direct investment in the reporting economy: Total Net Level 3 Not required Direct investment income 332 Dividends Credit, debit, net Level 2 Not required 333 Reinvested earning and undistributed branch profits Credit, debit, net Level 2 Not required 334 Income on debt Credit, debit, net Level 2 Not required 330 Direct investment income: Total Credit, debit, net Level 3 Not required B Activity breakdown Item Data type Geographical breakdown Activity breakdown 505 Direct investment income: Total Net Net Level 1 Level 2 Level 2 Level 1 555 Direct investment in the reporting economy: Total Net Net Level 1 Level 2 Level 2 Level 1 330 Direct investment income: Total Credit, debit, net Credit, debit, net Level 1 Level 2 Level 2 Level 1 5. Foreign Direct Investment (FDI) positions BOP POS Direct Investment Positions (3) (4) Deadline: t + 9 months Periodicity: Year First reference period: 2006 A Geographical breakdown Item Data type Geographical breakdown Activity breakdown Direct investment assets 506 Equity capital and reinvested earnings Net Positions Level 1 Not required 530 Other capital Net Positions Level 1 Not required 505 Direct investment abroad: Total assets, net Net Positions Level 2 Not required Direct investment liabilities 556 Equity capital and reinvested earnings Net Positions Level 1 Not required 580 Other capital Net Positions Level 1 Not required 555 Direct investment in the reporting economy: Total liabilities, net Net Positions Level 2 Not required BOP POS Direct Investment Positions (5) Deadline: t + 21 months Periodicity: Year First reference period: 2006 A Geographical breakdown Item Data type Geographical breakdown Activity breakdown Direct investment assets 506 Equity capital and reinvested earnings Net Positions Level 2 Not required 530 Other capital Net Positions Level 2 Not required 505 Direct investment abroad: Total assets, net Net Positions Level 3 Not required Direct investment liabilities 556 Equity capital and reinvested earnings Net Positions Level 2 Not required 580 Other capital Net Positions Level 2 Not required 555 Direct investment in the reporting economy: Total liabilities, net Net Positions Level 3 Not required B Activity breakdown Item Data type Geographical breakdown Activity breakdown 505 Direct investment abroad: Total assets, net Net Positions Level 1 Level 2 Level 2 Level 1 555 Direct investment in the reporting economy: Total liabilities, net Net Positions Level 1 Level 2 Level 2 Level 1 6. Geographical breakdown levels Level 1 Level 2 A1 World (all entities) A1 World (all entities) D3 EU-25 (Intra-EU-25) D3 EU-25 (Intra-EU-25) U4 Extra-euro-zone U4 Extra-euro-zone 4A European Union institutions 4A European Union institutions D5 Extra-EU-25 D5 Extra-EU-25 IS Iceland LI Liechtenstein NO Norway CH Switzerland CH Switzerland BG Bulgaria HR Croatia RO Romania RU Russian Federation TR Turkey EG Egypt MA Morocco NG Nigeria ZA South Africa CA Canada CA Canada US United States of America US United States of America MX Mexico AR Argentina BR Brazil CL Chile UY Uruguay VE Venezuela IL Israel CN China HK Hong Kong IN India ID Indonesia JP Japan JP Japan KR South Korea MY Malaysia PH Philippines SG Singapore TW Taiwan TH Thailand AU Australia NZ New Zealand Z8 Extra- EU-25 non-allocated Z8 Extra- EU-25 non-allocated C4 Offshore financial centres (6) C4 Offshore financial centres Level 3 7Z International Organisations excluding European Union Institutions AD Andorra AE United Arab Emirates AF Afghanistan AG Antigua and Barbuda AI Anguilla AL Albania AM Armenia AN Netherlands Antilles AO Angola AQ Antarctica AR Argentina AS American Samoa AT Austria AU Australia AW Aruba AZ Azerbaijan BA Bosnia and Herzegovina BB Barbados BD Bangladesh BE Belgium BF Burkina Faso BG Bulgaria BH Bahrain BI Burundi BJ Benin BM Bermuda BN Brunei Darussalam BO Bolivia BR Brazil BS Bahamas BT Bhutan BV Bouvet Island BW Botswana BY Belarus BZ Belize CA Canada CC Cocos (Keeling) Islands CD Congo, the Democratic Republic of the CF Central African Republic CG Congo CH Switzerland CI CÃ ´te d'Ivoire CK Cook Islands CL Chile CM Cameroon CN China CO Colombia CR Costa Rica CS Serbia and Montenegro CU Cuba CV Cape Verde CX Christmas Island CY Cyprus CZ Czech Republic DE Germany DJ Djibouti DK Denmark DM Dominica DO Dominican Republic DZ Algeria EC Ecuador EE Estonia EG Egypt ER Eritrea ES Spain ET Ethiopia FI Finland FJ Fiji FK Falkland Islands (Malvinas) FM Micronesia, Federated States of FO Faeroe Islands FR France GA Gabon GB United Kingdom GD Grenada GE Georgia GG Guernsey (No official ISO 3166-1 country code, exceptionally reserved code elements) GH Ghana GI Gibraltar GL Greenland GM Gambia GN Guinea GQ Equatorial Guinea GR Greece GS South Georgia and the South Sandwich Islands GT Guatemala GU Guam GW Guinea-Bissau GY Guyana HK Hong Kong HM Heard Island and McDonald Islands HN Honduras HR Croatia HT Haiti HU Hungary ID Indonesia IE Ireland IL Israel IM Isle of Man (No official ISO 3166-1 country code, exceptionally reserved code elements) IN India IO British Indian Ocean Territory IQ Iraq IR Iran, Islamic Republic of IS Iceland IT Italy JE Jersey (No official ISO 3166-1 country code, exceptionally reserved code elements) JM Jamaica JO Jordan JP Japan KE Kenya KG Kyrgyzstan KH Cambodia (Kampuchea) KI Kiribati KM Comoros KN St Kitts and Nevis KP Korea, Democratic People's Republic of (North Korea) KR Korea, Republic of (South Korea) KW Kuwait KY Cayman Islands KZ Kazakhstan LA Lao People's Democratic Republic LB Lebanon LC Saint Lucia LI Liechtenstein LK Sri Lanka LR Liberia LS Lesotho LT Lithuania LU Luxembourg LV Latvia LY Libyan Arab Jamahiriya MA Morocco MD Moldova, Republic of MG Madagascar MH Marshall Islands MK (7) Macedonia, the Former Yugoslav Republic of ML Mali MM Myanmar MN Mongolia MO Macao MP Northern Mariana Islands MQ Martinique MR Mauritania MS Montserrat MT Malta MU Mauritius MV Maldives MW Malawi MX Mexico MY Malaysia MZ Mozambique NA Namibia NC New Caledonia NE Niger NF Norfolk Island NG Nigeria NI Nicaragua NL Netherlands NO Norway NP Nepal NR Nauru NU Niue NZ New Zealand OM Oman PA Panama PE Peru PF French Polynesia PG Papua New Guinea PH Philippines PK Pakistan PL Poland PN Pitcairn PR Puerto Rico PS Palestinian Territory, Occupied PT Portugal PW Palau PY Paraguay QA Qatar RO Romania RU Russian Federation RW Rwanda SA Saudi Arabia SB Solomon Islands SC Seychelles SD Sudan SE Sweden SG Singapore SH St Helena SI Slovenia SK Slovakia SL Sierra Leone SM San Marino SN Senegal SO Somalia SR Suriname ST Sao Tome and Principe SV El Salvador SY Syrian Arab Republic SZ Swaziland TC Turks and Caicos Islands TD Chad TG Togo TH Thailand TJ Tajikistan TK Tokelau TL Timor Leste TM Turkmenistan TN Tunisia TO Tonga TR Turkey TT Trinidad and Tobago TV Tuvalu TW Taiwan, Province of China TZ Tanzania, United Republic of UA Ukraine UG Uganda UM United States Minor Outlying Islands US United States UY Uruguay UZ Uzbekistan VA Holy See (Vatican City State) VC St Vincent and the Grenadines VE Venezuela VG Virgin Islands, British VI Virgin Islands, US VN Vietnam VU Vanuatu WF Wallis and Futuna WS Samoa YE Yemen YT Mayotte ZA South Africa ZM Zambia ZW Zimbabwe 7. Activity breakdown levels Level 1 Level 2 NACE rev. 1 AGRICULTURE AND FISHING Section A and B MINING & QUARRYING MINING AND QUARRYING Section C Of which: Extraction of petroleum and gas Div 11 MANUFACTURING MANUFACTURING Section D Food products Subsection DA Textiles and wearing apparel Subsection DB Wood, publishing and printing Subsections DD and DE TOTAL textiles and wood activities Refined petroleum products and other treatments Div 23 Manufacture of chemicals and chemical products Div 24 Rubber and plastic products Div 25 Petroleum, chemical, rubber, plastic products TOTAL petroleum, chemical, rubber, plastic products Metal products Subsection DJ Mechanical products Div 29 TOTAL metal and mechanical products Office machinery and computers Div 30 Radio, TV, communication equipment Div 32 Office machinery, computers, RTV, communication equipment TOTAL machines, computers, RTV, communication equipment. Motor vehicles Div 34 Other transport equipment Div 35 Vehicles, other transport equipment TOTAL vehicles and other transport equipment Manufacturing n.i.e. ELECTRICITY, GAS & WATER ELECTRICITY, GAS AND WATER Section E CONSTRUCTION CONSTRUCTION Section F TOTAL SERVICES TOTAL SERVICES TRADE AND REPAIRS TRADE AND REPAIRS Section G Sale, maintenance and repair of motor vehicles and motor cycles; retail sale of automotive fuel Div 50 Wholesale trade and commission trade, except of motor vehicles and motor cycles Div 51 Retail trade, except of motor vehicles and motor cycles; repair of personal and household goods Div 52 HOTELS & RESTAURANTS HOTELS AND RESTAURANTS Section H TRANSPORT, STORAGE AND COMMUNICATIONS TRANSPORT, STORAGE AND COMMUNICATIONS Section I Transport and storage Div 60, 61, 62, 63 Land transport; transport via pipelines Div 60 Water transport Div 61 Air transport Div 62 Supporting and auxiliary transport activities; activities of travel agencies Div 63 Post and telecommunications Div 64 Post and courier activities Group 641 Telecommunications Group 642 FINANCIAL INTERMEDIATION FINANCIAL INTERMEDIATION Section J Financial intermediation, except insurance and pension funding Div 65 Insurance and pension funding, except compulsory social security Div 66 Activities auxiliary to financial intermediation Div 67 REAL ESTATE ACTIVITIES Section K, Div 70 RENTING OF MACHINERY AND EQUIPMENT WITHOUT bPERATOR AND OF PERSONAL AND HOUSEHOLD GOODS Section K, Div 71 COMPUTER & RELATED ACTIVITIES COMPUTER AND RELATED ACTIVITIES Section K, Div 72 RESEARCH & DEVELOPMENT RESEARCH AND DEVELOPMENT Section K, Div 73 OTHER BUSINESS ACTIVITIES OTHER BUSINESS ACTIVITIES Section K, Div 74 Legal accounting, market research, consultancy Group 741 Legal activities Class 7411 Accounting, bookkeeping and audit; tax consultancy Class 7412 Market research and public opinion polling Class 7413 Business and management consultancy activities Class 7414, 7415 Architectural, engineering and other technical activities Group 742 Advertising Group 744 Business activities not elsewhere classified. Group 743, 745, 746, 747, 748 EDUCATION Section M HEALTH AND SOCIAL WORK Section N SEWAGE AND REFUSE DISPOSAL Section O, Div 90 ACTIVITIES OF MEMBERSHIP ORGANISATIONS NOT ELSEWHERE CLASSIFIED. Section O, Div 91 RECREATIONAL, CULTURAL, SPORTING ACTIVITIES RECREATIONAL, CULTURAL, SPORTING ACTIVITIES Section O, Div 92 Motion picture, radio, television, other entertainment activities Group 921, 922, 923 News agency activities Group 924 Library, archives, museums, other cultural activities Group 925 Sporting and other recreational activities Group 926, 927 OTHER SERVICE ACTIVITIES Section O, Div 93 Not allocated (1) t = reference period (year or quarter). (2) Only the geographical breakdown. (3) Only the geographical breakdown. (4) FDI positions as at 31.12.2005 will be transmitted in September 2007 pursuant to existing gentlemens agreements. (5) The revised data on FDI positions as at 31.12.2005 will be transmitted in September 2008 pursuant to this Regulation. (6) Only for FDI. (7) Provisional code that does not affect the definitive denomination of the country to be attributed after the conclusion of the negotiations currently taking place in the United Nations. ANNEX II DEFINITIONS referred to in Article 10 GOODS (CODE 100) The goods component of the Balance of Payments Current Account covers moveable goods for which change of ownership (between residents and non-residents) occurs. These goods should be measured at market value on an f.o.b. basis. Exceptions to the change of ownership rule (transactions in these items are recorded in goods) include: goods on financial lease, goods transferred between a parent enterprise and a branch, and some goods for processing. Intra-EU Trade in Goods: the partner country should be defined according to the consignment principle. It includes: general merchandise, goods for processing, repairs on goods, goods procured in ports by carriers and non-monetary gold. SERVICES (CODE 200) Transportation (code 205) Covers all transportation services that are provided by residents of one economy for those of another and that involve the carriage of passengers, the movement of goods (freight), rentals (charters) of carriers with crew, and related supporting and auxiliary services. Sea transport (code 206) Covers all transportation services by sea. The following breakdown is required: Passenger Sea Transport (code 207); Freight Sea Transport (code 208), and Other Sea Transport (code 209). Air transport (code 210) Covers all transportation services provided by air. The following breakdown is required: Passenger Air Transport (code 211); Freight Air Transport (code 212), and Other Air Transport (code 213). Other transport (code 214) Covers all transportation services not provided by sea or air. The following breakdown is required: Passenger on Other Transport (code 215); Freight on Other Transport (code 216), and Other on Other Transport (code 217). An extended classification for Other Transport (code 214) is required as follows: Space transport (code 218) Includes satellite launches undertaken by commercial enterprises for the owners of the satellites (such as telecommunication enterprises) and other operations performed by operators of space equipment, such as transport of goods and people for scientific experiments. Also included, is space passenger transport and the payments made by an economy in order to have its residents included on the space vehicles of another economy. Rail transport (code 219) Covers transport by train. A further subdivision between Passenger Rail Transport (code 220), Freight Rail Transport (code 221) and Other rail transport (code 222) is required. Road transport (code 223) Covers transport by lorries, trucks, buses and coaches. A further subdivision between Passenger Road Transport (code 224), Freight Road Transport (code 225) and Other Road Transport (code 226) is required. Inland Waterway Transport (code 227) Relates to international transportation on rivers, canals and lakes. Included are waterways that are internal to one country and those that are shared among two or more countries. A further subdivision between Passenger Inland Waterway Transport (code 228), Freight Inland Waterway Transport (code 229) and Other Inland Waterway Transport (code 230) is required. Pipeline Transport and Electricity Transmission (code 231) Covers international transport of goods in pipelines. Also included are charges for the transmission of electricity when this is separate from the production and distribution process. The provision of electricity itself is excluded, as is the provision of petroleum and related products, water and other goods supplied through pipelines. Also excluded are distribution services of electricity, water, gas and other petroleum products (included in Other Business Services (code 284)). Other Supporting and Auxiliary Transport Services (code 232) Other supporting and auxiliary transport services covers all other transportation services that cannot be allocated to any of the components of transportation services described above. Travel (code 236) Travel covers primarily the goods and services acquired from an economy by travellers during visits of less than one year to that economy. The goods and services are purchased by, or on behalf of, the traveller or provided, without a quid pro quo (that is, are provided as a gift), for the traveller to use or give away. Excluded are transportation of travellers within the economies that they are visiting, where such transportation is provided by carriers not resident in the particular economy being visited, as well as the international carriage of travellers, both of which are covered in passenger services under transportation. Also excluded are goods purchased by a traveller for resale in the travellers own economy or in any other economy. Travel is divided in two subcomponents: Business Travel (code 237) and Personal Travel (code 240). Business Travel (code 237) Business travel covers the acquisition of goods and services by business travellers. Also includes the acquisition of goods and services for personal use by seasonal, border and other workers who are not resident in the economy in which they are employed and whose employer is resident in that economy. Business travel is further divided into Expenditure by seasonal and border workers (code 238) and Other Business Travel (code 239). Expenditure by seasonal and border workers (code 238) Includes the acquisition of goods and services for personal use by seasonal, border and other workers who are not resident in the economy in which they are employed and whose employer is resident in that economy. Other Business Travel (code 239) Covers all Business Travel (code 237) not included in Expenditure by seasonal and border workers (code 238). Personal Travel (code 240) Personal travel covers goods and services acquired by travellers going abroad for purposes other than business, such as holidays, participation in recreational and cultural activities, visits with friends and relations, pilgrimage, and education- and health-related purposes. Personal travel (code 240) is divided in three subcomponents: Health-related Expenditure (code 241), Education-related Expenditure (code 242) and Other Personal Travel (code 243). Health-related Expenditure (code 241) It is defined as the total expenditure by those travelling for medical reasons. Education-related expenditure (code 242) It is defined as the total expenditure by students. Other Personal Travel (code 243) Covers all Personal Travel (code 240) not included in Health-related Expenditure (code 241) or Education-related Expenditure (code 242). Other services (code 981) All Services (code 200) not included in Transportation (code 205) or Travel (code 236). Communication services (code 245) Comprises Postal and Courier Services (code 246) and Telecommunication Services (code 247). Postal and Courier Services (code 246) Comprises Postal Services (code 958) and Courier Services (code 959). Postal Services (code 958) Includes poste restante services, telegram services and post office counter services, such as sales of stamps, money orders etc. Postal services are often, but not exclusively, supplied by national postal administrations. Postal services are subject to international agreements, and the flows between operators of different economies should be recorded on a gross basis. Courier Services (code 959) Courier services focuses on express and door-to-door delivery. Couriers may use self-owned, privately shared or public transportation to supply these services. Included are express delivery services, which might include, for example, on-demand pick-up or time-definite delivery. Telecommunications Services (code 247) Encompasses the transmission of sound, images or other information by telephone, telex, telegram, radio and television cable and broadcasting, satellite, electronic mail, facsimile services etc., including business network services, teleconferencing and support services. It does not include the value of the information transported. Also included are cellular telephone services, Internet backbone services and online access services, including provision of access to the Internet. Construction Services (code 249) Comprises Construction Abroad (code 250) and Construction in the Compiling Economy (code 251). Construction Abroad (code 250) Comprises the construction services provided to non-residents by enterprises resident in the compiling economy (credit) and the goods and services purchased in the host economy by these enterprises (debit). Construction in the Compiling Economy (code 251) Comprises construction services provided to residents of the compiling economy by non-resident construction enterprises (debit) and the goods and services purchased in the compiling economy by these non-resident enterprises (credit). Insurance Services (code 253) Covers the provision of various types of insurance to non-residents by resident insurance enterprises, and vice versa. These services are estimated or valued by the service charges included in total premiums rather than by the total value of the premiums. It comprises Life insurance and pension funding (code 254), Freight insurance (code 255), Other direct insurance (code 256), Reinsurance (code 257) and Auxiliary services (code 258) Life Insurance and Pension Funding (code 254) Holders of life insurance policies, both with profit and without profit, make regular payments to an insurer (there may be just a single payment), in return for which the insurer guarantees to pay the policy holder an agreed minimum sum or an annuity, at a given date or at the death of the policy holder, if this occurs earlier. Term life insurance, where benefits are provided in the case of death but in no other circumstances, is a form of direct insurance, and is excluded here and included in Other direct insurance (code 256). Pension funds are separate funds established for the purpose of providing income on retirement for specific groups of employees. They are organised and directed by private or public employers or jointly by employers and their employees. They are funded by contributions from the employer and/or the employees and by the investment income earned on fund assets, and they also engage in financial transactions on their own account. They do not include social security schemes organised for large sections of the community that are imposed, controlled or financed by general government. Pension fund management services are included. In the case of pension funds, premiums are generally described as contributions, while claims are generally described as benefits Freight Insurance (code 255) Freight insurance services relate to insurance provided on goods that are in the process of being exported or imported, on a basis that is consistent with the measurement of goods f.o.b. and freight transportation. Other Direct Insurance (code 256) Other direct insurance covers all other forms of casualty insurance. Included are term life insurance; accident and health insurance (unless these are provided as part of government social security schemes); marine, aviation and other transport insurance, fire and other property damage, pecuniary loss insurance, general liability insurance and other insurance, such as travel insurance and insurance related to loans and credit cards. Reinsurance (code 257) Reinsurance is the process of subcontracting parts of the insurance risk, often to specialised operators, in return for a proportionate share of the premium income. Reinsurance transactions may relate to packages that mix several types of risks. Auxiliary Services (code 258) Comprises transactions that are closely related to insurance and pension fund operations. Included are agents commissions, insurance brokering and agency services, insurance and pension consultancy services, evaluation and adjustment services, actuarial services, salvage administration services, and regulatory and monitoring services on indemnities and recovery services. Financial Services (code 260) Financial services covers financial intermediation and auxiliary services, except those of life insurance enterprises and pension funds (which are included in life insurance and pension funding) and other insurance services that are conducted between residents and non-residents. Such services may be provided by banks, stock exchanges, factoring enterprises, credit card enterprises and other enterprises. Included are services provided in connection with transactions in financial instruments, as well as other services related to financial activity, such as advisory, custody and asset management services. Computer and Information Services (code 262) Comprises Computer Services (code 263) and Information Services (code 264). Computer Services (code 263) Consists of hardware and software-related services and data-processing services. Included are hardware and software consultancy and implementation services; maintenance and repair of computers and peripheral equipment; disaster recovery services, provision of advice and assistance on matters related to the management of computer resources; analysis, design and programming of systems ready to use (including web page development and design), and technical consultancy related to software; development, production, supply and documentation of customised software, including operating systems made on order for specific users; systems maintenance and other support services, such as training provided as part of consultancy; data-processing services, such as data entry, tabulation and processing on a time-sharing basis; web page hosting services (i.e. the provision of server space on the Internet to host clients web pages); and computer facilities management. Information Services (code 264) Comprises News Agency Services (code 889) and Other information provision services (code 890). News Agency Services (code 889) News agency services include the provision of news, photographs, and feature articles to the media. Other information provision services (code 890) Includes database services - database conception, data storage and the dissemination of data and databases (including directories and mailing lists) - both online and through magnetic, optical or printed media and web search portals (search engine services that find internet addresses for clients who input keyword queries). Also included are direct, non-bulk subscriptions to newspapers and periodicals, whether by mail, electronic transmission or other means. Royalties and licence fees (code 266) Comprises Franchises and similar rights (code 891) and Other royalties and licence fees (code 892). Franchises and similar rights (code 891) Comprises international payments and receipts of franchising fees and the royalties paid for the use of registered trademarks. Other royalties and licence fees (code 892) Includes international payments and receipts for the authorised use of intangible, non-produced, non-financial assets and proprietary rights (such as patents, copyrights and industrial processes and designs) and the use, through licensing agreements, of produced originals or prototypes (such as manuscripts, computer programs, and cinematographic works and sound recordings). Other business services (code 268) Comprises Merchanting and other trade-related services (code 269), Operational leasing services (code 272) and Miscellaneous business, professional, and technical services (code 273). Merchanting and other trade-related services (code 269) Comprise Merchanting (code 270) and Other trade-related services (code 271) Merchanting (code 270) Merchanting is defined as the purchase of a good by a resident of the compiling economy from a non-resident and the subsequent resale of the good to another non-resident; during the process, the good does not enter or leave the compiling economy. Other trade-related services (code 271) Covers commissions on goods and service transactions between (a) resident merchants, commodity brokers, dealers, and commission agents and (b) non-residents. Operational leasing services (code 272) Covers resident/non-resident leasing (rental) and charters, without operators, of ships, aircraft and transportation equipment, such as railway cars, containers and rigs, without crew. Miscellaneous business, professional, and technical services (code 273) Comprises Legal, accounting, management consulting, and public relations (code 274), Advertising, market research and public opinion polling (code 278), Research and development (code 279), Architectural, engineering and other technical services (code 280), Agricultural, mining, and on-site processing services (code 281), Other business services (code 284) and Services between related enterprises, n.i.e. (code 285). Legal, accounting, management consulting, and public relations (code 274) Comprises Legal services (code 275), Accounting, auditing, bookkeeping and tax consultancy services (code 276) and Business and management consulting and public relations services (code 277). Legal services (code 275) Covers legal advisory and representation services in any legal, judicial and statutory procedures, drafting services of legal documentation and instruments, certification consultancy; and escrow and settlement services. Accounting, auditing, bookkeeping and tax consultancy services (code 276) Covers the recording of commercial transactions for businesses and others, examination services of accounting records and financial statements, business tax planning and consulting; and preparation of tax documents. Business and management consulting and public relations services (code 277) Covers advisory, guidance and operational assistance services provided to businesses for business policy and strategy and the overall planning, structuring and control of an organisation. Included are management auditing, market management, human resources, production management and project management consulting; and advisory, guidance and operational services related to improving the image of the clients and their relations with the institutions and the general public. Advertising, market research and public opinion polling (code 278) Services transacted between residents and non-residents. Covers the design, creation and marketing of advertisements by advertising agencies, media placement, including the purchase and sale of advertising space, exhibition services provided by trade fairs, the promotion of products abroad, market research, telemarketing and public opinion polling on various issues. Research and development (code 279) Covers those services that are transacted between residents and non-residents and associated with basic research, applied research and experimental development of new products and processes. Architectural, engineering and other technical services (code 280) Covers transactions between residents and non-residents related to architectural design of urban and other development projects; planning and project design and supervision of dams, bridges, airports, turnkey projects etc.; surveying, cartography, product testing and certification; and technical inspection services. Agricultural, mining and on-site processing services (code 281) Comprises Waste treatment and depollution (code 282) and Agricultural, mining, and other on-site processing services (code 283). Waste treatment and depollution (code 282) Includes the treatment of radioactive and other waste, stripping of contaminated soil, cleaning up of pollution including oil spills, restoration of mining sites; and decontamination and sanitation services. Also included are all other services that relate to the cleaning or restoring of the environment. Agricultural, mining, and other on-site processing services (code 283) Comprises: (a) agricultural services that are incidental to agriculture, such as the provision of agricultural machinery with crew, harvesting, treatment of crops, pest control, animal boarding, animal care, and breeding services. Services in hunting, trapping, forestry and logging, and fishing are also included here; (b) mining services provided at oil and gas fields, including drilling, derrick building, repair and dismantling services, and oil and gas well casing cementing. Services incidental to mineral prospecting and exploration, as well as mining engineering and geological surveying, are also included here; (c) other on-site processing services, which covers on-site processing of or work on goods that have been imported without change of ownership, processed but not re-exported to the country from which the goods were consigned (but are instead either sold in the processing economy or sold to a third economy) or vice versa. Other business services (code 284) Covers services transactions between residents and non-residents, such as the placement of personnel, security and investigative services, translation and interpretation, photographic services, building cleaning, real estate services to businesses and any other business services that cannot be classified to any of the aforementioned business services. Services between related enterprises, n.i.e. (code 285) It is a residual category. It covers payments between related enterprises for services that cannot be specifically classified to any other component. It includes payments from branches, subsidiaries and associates to their parent enterprise or other related enterprises that represent contributions to the general management costs of the branches, subsidiaries and associates (for planning, organising and controlling) and also reimbursements of expenses settled directly by parent enterprises. Also included are transactions between parent enterprises and their branches, subsidiaries and associates to cover overhead expenses. Personal, cultural and recreational services (code 287) Comprises Audiovisual and related services (code 288) and Other personal, cultural and recreational services (code 289). Audiovisual and related services (code 288) Comprises services and associated fees related to the production of motion pictures (on film or videotape), radio and television programmes (live or on tape) and musical recordings. Included are receipts or payments for rentals; fees received by resident actors, producers etc. for productions abroad (or by non-residents for work carried out in the compiling economy); fees for distribution rights sold to the media for a limited number of showings in specified areas and access to encrypted television channels (such as cable services). Fees to actors, directors and producers involved with theatrical and musical productions, sporting events, circuses and other similar events and fees for distribution rights (for television, radio, and film) for these activities are included. Other personal, cultural and recreational services (code 289) Comprises Education services (code 895), Health services (code 896) and Other or Other personal, cultural and recreational services not included elsewhere (code 897). Education services (code 895) Comprises services supplied between residents and non-residents relating to education, such as correspondence courses and education via television or the Internet, as well as by teachers etc. who supply services directly in host economies. Health services (code 896) Comprises services provided by doctors, nurses and paramedical and similar personnel, as well as laboratory and similar services, whether rendered remotely or on-site. Excluded is all expenditure by travellers on education and health (included in travel). Other on Other personal, cultural and recreational services (code 897) It is a residual category covering Other personal, cultural and recreational services (code 289) not included in Education services (code 895) and Health services (code 896). Government services, n.i.e. (code 291) It is a residual category covering government transactions (including those of international organisations) not contained in the other components of the Extended Balance of Payments Services classification (EBOPS). Included are all transactions (in both goods and services) by embassies, consulates, military units and defence agencies with residents of economies in which the embassies, consulates, military units and defence agencies are located and all transactions with other economies. Excluded are transactions with residents of the home economies represented by the embassies, consulates, military units and defence agencies, and transactions in the commissaries and post exchanges of these embassies and consulates. A breakdown of this item into services transacted by Embassies and consulates (code 292), Services transacted by Military units and agencies (code 293) and Other government services (code 294) is required. INCOME (CODE 300) Income covers two types of transactions between residents and non-residents: (i) those involving compensation of employees, which is paid to non-resident workers (e.g. border, seasonal and other short-term workers), and (ii) those involving investment income receipts and payments on external financial assets and liabilities. Compensation of employees (code 310) Compensation of employees comprises wages, salaries, and other benefits, in cash or in kind, earned by individuals, in economies other than those in which they are resident, for work performed for (and paid for by) residents of those economies. Included are contributions paid by employers, on behalf of employees, to social security schemes or to private insurance or pension funds (whether funded or unfunded) to secure benefits for employees. Investment Income (code 320) Investment income is income derived from ownership of external financial assets and payable by residents of one economy to residents of another economy. Investment income includes interest, dividends, remittances of branch profits, and direct investors shares of the retained earnings of direct investment enterprises. Investment income should be classified by direct, portfolio and other investment components. Direct investment income (code 330) Direct investment income, namely income on equity and income on debt, covers income accruing to a direct investor resident in one economy from ownership of direct investment capital in an enterprise in another economy. Income on direct investment is presented on a net basis for both direct investment abroad and in the reporting economy (i.e. receipts of income on equity and income on debt less payments on income on equity and income on debt for each). Income on equity is subdivided into (i) distributed income (dividends and distributed branch profits), and (ii) reinvested earnings and undistributed branch profits. Income on debt consists of interest payable, on intercompany debt, to/from direct investors from/to associated enterprises abroad. Income on non-participating preference shares is treated as interest income, rather than dividend income, and is included in income on debt. Dividends and distributed branch profits (code 332) Dividends, including stock dividends, are the distribution of earnings allocated to shares and other forms of participation in the equity of incorporated private enterprises, cooperatives, and public corporations. Distributed income may be in the form of dividends on common or preferred shares owned by direct investors in associated enterprises abroad, or vice versa. Reinvested earnings and undistributed branch profits (code 333) Reinvested earnings comprise direct investors' shares - in proportion to equity held, of (i) earnings that foreign subsidiaries and associated enterprises do not distribute as dividends and (ii) earnings that branches and other unincorporated enterprises do not remit to direct investors. (If that part of earnings is not identified, all branch earnings are considered, by convention, to be distributed). Income on debt (code 334) Income on debt consists of interest payable, on intercompany debt, to/from direct investors from/to associated enterprises abroad. Income on nonparticipating preference shares is treated as interest income, rather than dividend income, and is included in income on debt. Equity capital and reinvested earnings abroad (code 506) Equity capital comprises equity in branches, all shares (whether voting or non-voting) in subsidiaries and associates (except nonparticipating, preferred shares that are treated as debt securities and included under other direct investment capital), and other capital contributions. Reinvested earnings consist of the direct investor's share (in proportion to direct equity participation) of earnings not distributed as dividends by subsidiaries or associates and earnings of branches not remitted to the direct investor. Equity capital and reinvested earnings in the reporting economy (code 556) Equity capital comprises equity in branches, all shares (whether voting or non-voting) in subsidiaries and associates (except nonparticipating, preferred shares that are treated as debt securities and included under other direct investment capital), and other capital contributions. Reinvested earnings consist of the direct investor's share (in proportion to direct equity participation) of earnings not distributed as dividends by subsidiaries or associates and earnings of branches not remitted to the direct investor. Portfolio investment income (code 339) Portfolio investment income comprises income transactions between residents and non-residents and is derived from holdings of shares, bonds, notes, and money market instruments. This category is subdivided into income on equity (dividends) and income on debt (interest). Other investment income (code 370) Other investment income covers interest receipts and payments on all other resident claims (assets) on and liabilities to non-residents, respectively. This category also includes, in principle, imputed income to households from net equity in life insurance reserves and in pension funds. Interest on assets comprises interest on long- and short-term loans, on deposits, on other commercial and financial claims, and on an economys creditor position in the IMF. Interest on liabilities covers interest on loans, on deposits, and on other claims and interest related to the use of IMF credit and loans form the IMF. Also included is interest paid to the IMF on the Fund's SDR holdings in the General Resources Account. Current transfers (code 379) Current transfers are offset items to unilateral transactions in which one economic entity provides a real resource or a financial item to another entity without receiving any real resource or financial item in exchange. These resources are consumed immediately or shortly after the transfer is made. Current transfers are all transfers that are not capital. Current transfers are classified according to the sector of the compiling economy into general government and other sectors. General government transfers (code 380) General government transfers comprise current international cooperation and cover current transfers, in cash or in kind, between governments of different economies or between governments and international organisations. Other sectors (code 390) Current transfers between other sectors of an economy and non-residents comprise those occurring between individuals, between non-governmental institutions or organisations (or between the two groups), or between non-resident governmental institutions and individuals or non-governmental institutions. Capital account (code 994) The capital account covers all transactions that involve the receipt or payment of capital transfers and acquisition/disposal of non-produced, non-financial assets. Financial account (code 995) The financial account covers all transactions associated with changes of ownership in the foreign financial assets and liabilities of an economy. Such changes include the creation and liquidation of claims on, or by the rest of the world. All components are classified according to type of investment or by functional subdivision (direct investment, portfolio investment, financial derivatives, other investment, reserve assets). DIRECT INVESTMENT (CODE 500) Foreign direct investment is the category of international investment that reflects the objective of a resident entity in one economy (direct investor) obtaining a lasting interest in an enterprise resident in an economy other than that of the investor (direct investment enterprise). Lasting interest implies the existence of a long-term relationship between the direct investor and the enterprise and a significant degree of influence by the investor on the management of the direct investment enterprise. Direct investment comprises the initial transaction between the two entities, that is, the transaction that establishes the direct investment relationship, and all subsequent transactions between them and among affiliated enterprises, both incorporated and unincorporated. Direct Investment abroad (code 505) Direct investment is classified primarily on a directional basis, resident direct investment abroad and non-resident investment in the reporting economy. Equity capital (code 510) Equity capital comprises equity in branches, all shares (whether voting or non-voting) in subsidiaries and associates (except nonparticipating, preferred shares that are treated as debt securities and included under other direct investment capital), and other capital contributions. Equity capital also covers the acquisition by a direct investment enterprise of shares in its direct investor. Reinvested earnings (code 525) Reinvested earnings consist of the direct investor's share (in proportion to direct equity participation) of earnings not distributed as dividends by subsidiaries or associates and earnings of branches not remitted to the direct investor. These reinvested earnings are recorded as income with an offsetting capital transaction. Other direct investment capital (code 530) Other direct investment capital (or intercompany debt transactions) covers the borrowing and lending of funds - including debt securities, suppliers credits and nonparticipating preferred shares (which are treated as debt securities), between direct investors and subsidiaries, branches, and associates. Debt claims on the direct investor by the direct investment enterprise are also recorded as direct investment capital. Direct investment in the reporting economy (code 555) Direct investment is classified primarily on a directional basis, resident direct investment abroad and non-resident investment in the reporting economy. Equity capital (code 560) Equity capital comprises equity in branches, all shares (whether voting or nonvoting) in subsidiaries and associates (except non-participating, preferred shares that are treated as debt securities and included under other direct investment capital), and other capital contributions. Equity capital also covers the acquisition by a direct investment enterprise of shares in its direct investor. Reinvested earnings (code 575) Reinvested earnings consist of the direct investors share (in proportion to direct equity participation) of earnings not distributed as dividends by subsidiaries or associates and earnings of branches not remitted to the direct investor. These reinvested earnings are recorded as income with an offsetting capital transaction. Other direct investment capital (code 580) Other direct investment capital (or intercompany debt transactions) covers the borrowing and lending of funds, including debt securities, suppliers credits and non-participating preferred shares (which are treated as debt securities), between direct investors and subsidiaries, branches, and associates. Debt claims on the direct investor by the direct investment enterprise are also recorded as direct investment capital. PORTFOLIO INVESTMENT (CODE 600) Portfolio investment covers transactions in equity and debt securities. Debt securities are subdivided into bonds and notes, money market instruments, and financial derivatives when the derivatives generate financial claims and liabilities. Unless they are categorised either as direct investment or as reserve assets. Financial derivatives (code 910) A financial derivatives contract is a financial instrument that is linked to another specific financial instrument or indicator or commodity and through which specific financial risks (such as interest rate risk, foreign exchange risk, equity and commodity price risks, credit risks, etc.) can, in their own right, be traded in financial markets. OTHER INVESTMENT (CODE 700) The other investment item is defined as a residual category that includes all financial transactions not covered in direct investment, portfolio investment, financial derivatives or reserve assets accounts.